t c summary opinion united_states tax_court robert p sweet and dawnielle k lawson petitioners v commissioner of internal revenue respondent docket no 331-03s filed date robert p sweet and dawnielle k lawson pro sese ronald t jordan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for the year a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure the court considers petitioners to have conceded respondent's determination disallowing itemized_deductions of dollar_figure because petitioners provided neither argument nor evidence on the issue at trial 100_tc_367 96_tc_226 91_tc_524 ndollar_figure petitioners concede that respondent correctly determined that dollar_figure of respondent's dollar_figure adjustment in the statutory_notice_of_deficiency is a passive_activity_loss the issues remaining for decision are whether for petitioners are entitled to deduct a loss of dollar_figure on schedule e supplemental income and loss and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in noblesville indiana background robert p sweet petitioner was employed during the year as a real_estate loan officer and his wife dawnielle k lawson was not employed outside of the home in july of petitioner purchased his first condominium unit at the summit condominium resort summit in panama city florida in december of he purchased a second unit at the same location petitioner's two units and adjoin petitioner installed doors that allowed inside access from one unit to the other each unit contain sec_912 square feet of living space and sleeps people the average rental period for both units was more than but less than days the summit owners association handled the maintenance and upkeep of the building exterior and common areas including swimming pools hot tubs exercise equipment and sauna areas tennis courts beaches and beach chair rentals restaurants parking and collecting and removing trash a separate_entity advisors realty advisors operated an on site rental agency that rented units to the public and provided ancillary services for owners under an agreement providing for a 30-percent commission advisors provided accounting services advertising and promotion cleaning equipment and supplies an inspection prior to return of the damage deposits and an annual inspection and inventory advisors also received in a separate cleaning charge of dollar_figure1 after each owner's or owner's guest's use of a unit the 1evidence in the record indicates that this charge was later increased to dollar_figure cleaning charge paid for advisors' housekeeping or maid service following rental departures which in petitioner's case would have included cleaning and linen exchange petitioner provided the maid and linen service at no extra charge to customers each owner however was free to book his own guests or allow advisors to do it for commission petitioner periodically allowed advisors to book guests for his units and paid the standard commission petitioner sought to minimize the involvement of advisors and avoid their commission by executing his own marketing activity and customer bookings in petitioner put together and maintained a web page that advertised units and he created the web site by entering contact information and information about the amenities offered by his condominium into a template on a preexisting site called a1 vacations petitioners received gross rental income of dollar_figure during of which dollar_figure was received through bookings from advisors petitioners required their guests to call them before contacting the front desk with problems and concerns as a way to avoid high fees charged by the owners association for routine maintenance items like changing light bulbs petitioners also led guests that they booked through a detailed telephone check-in procedure petitioners maintained a storage area onsite containing certain replacement items petitioner from time to time went to visit his units to perform repairs and maintenance accompanied occasionally by his wife it was a mile trip each way when petitioner traveled to the condominium for repairs and maintenance he and his wife stayed in one of the units one of those trips was to attend the owners meeting in september petitioner attends owners meetings from time to time to protect my investment petitioner performed other activities related to the condominium units he replied to e-mails answered the phone to talk to people about the units updated his online availability calendar tested and improved his web site paid bills and handled various banking and oversight matters on petitioners' federal_income_tax return for on schedule e petitioners claimed a loss of dollar_figure of which dollar_figure is attributable to units and discussion the court decides this case on the preponderance_of_the_evidence regardless of the allocation of the burden_of_proof sec_7491 is therefore inoperative sec_469 passive_activity_loss exemption if a taxpayer is an individual the passive_activity_loss for the taxable_year shall not be allowed sec_469 the term passive_activity_loss means the amount by which the aggregate losses from all passive activities exceeds the aggregate income from all passive activities for the taxable_year sec_469 except for taxpayers entitled to treatment under sec_469 special rules for taxpayers in real_property business the term passive_activity includes any rental_activity sec_469 rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 petitioners do not claim that the special rules of sec_469 apply to their return for sec_469 with respect to rental_real_estate_activities in which an individual actively participates provides that the sec_469 disallowance will not apply to a maximum of dollar_figure of passive_activity_losses an annual maximum of one dollar_figure offset is allowed for all of a taxpayer's rental activities sec_469 this nonapplication or exemption begins to phase out where the taxpayer's adjusted_gross_income agi exceeds certain levels sec_469 the phaseout in petitioners' case i sec_50 percent of the amount by which their agi computed without regard to passive_activity_losses exceeds dollar_figure see sec_469 e iv computed as required petitioners' adjusted_gross_income is dollar_figure and the exemption is completely phased out exception for significant_personal_services the parties agree that petitioners are entitled to claim the disputed dollar_figure loss from their condominium units at the summit as nonpassive on their federal_income_tax return for only if petitioners' condominium activity is described in sec_1_469-1t temporary income_tax regs fed reg date and petitioners meet one of the material_participation tests of sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-1t temporary income_tax regs supra b exception provides that an activity generating payment for_the_use_of tangible_personal_property is not rental_activity and therefore not per se passive if the average period of customer use i sec_30 days or less and significant_personal_services are provided by or on behalf of the owner of the property in connection with making it available for customer use petitioners contend that they fall within the b exception certain services are excluded services and are not considered in determining whether significant_personal_services are performed sec_1_469-1t temporary income_tax regs supra services necessary to permit the lawful use of the property and certain construction and repair services are excluded services sec_1_469-1t temporary income_tax regs supra also described as excluded services are services similar to those commonly provided in connection with long-term rentals of high-grade commercial or residential_real_property eg cleaning and maintenance of common areas routine repairs trash collection elevator service and security at entrances or perimeters for purposes of the b exception personal services means only services performed by individuals sec_1 1t e iv temporary income_tax regs fed reg date in determining whether personal services are significant all relevant facts and circumstances for example the frequency type and value of the services are taken into account id at trial petitioner adduced both oral and documentary_evidence of what he considers to have been the significant_personal_services provided by or on behalf of petitioners in making the property available for customer use during the examination of petitioners' joint_return petitioner provided a summary tax_year fact circumstances condo document purporting to show personal services requiring big_number hours to perform petitioner however prepared for and presented at trial a second document showing the performance of hours of personal services summary for trial it is apparent from petitioner's testimony and the two versions of the summary for that at best the summaries represent estimates of the time devoted to the performance of services associated with the condominium units the court will however for purposes of discussion accept as accurate the summary for trial the court views petitioners' summary for trial as describing five categories of activity responding to telephone and internet inquiries and preparing and changing the internet web site booking guests confirming reservations and arranging for keys and parking passes travel by petitioners to and from the property repair and cleaning of the property and banking and bookkeeping among excluded services are services similar to those provided in connection with long-term rentals of high-grade commercial or residential_real_property sec_1 1t e iv b temporary income_tax regs fed reg date petitioners allege that hours were spent responding to telephone and internet inquiries to discuss the amenities of the units their availability and their desirability an additional hours are alleged to have been spent preparing and changing the web site at a1 vacations which contained similar information these activities can be fairly described as marketing similar services are provided in connection with long-term rentals of high-grade commercial or residential_real_property regardless of the hours spent such services are excluded services id petitioner or petitioner's agents engaged in booking guests confirming reservations and security deposits and arranging for keys and parking passes activities allegedly requiring hours the services may have been performed more frequently than at typical high-grade commercial or residential real properties petitioners have however provided little evidence as to whether the provided personal services were significant especially in terms of their value and the relationship of that value to the amount charged for use of the properties some of the reservation services were provided by advisors for a 30-percent commission but the same commission also paid for accounting services advertising and promotion cleaning equipment and supplies an inspection prior to return of the damage deposit and an annual inspection and inventory some of the services are excluded services the court is unable to determine how to allocate the commission to the various services provided petitioner provided no evidence of the value of the reservation services that he performed the court concludes that the reservation type services were not significant_personal_services the travel by petitioners a big_number mile round-trip between their home and the condominium units to attend meetings and to perform maintenance is said to have consumed hours the court recognizes that travel in some circumstances can be a personal service performed in connection with making property available for customer use commuting however is an inherently_personal activity and as such does not constitute a personal service to customers see 413_us_838 we cannot read sec_262 of the internal_revenue_code as excluding such expense from 'personal' expenses 326_us_465 sec_1_262-1 income_tax regs taxpayer's choice to live at a distance from his place of business is personal petitioners claim involvement in hours' worth of comprehensive seasonal repairs and maintenance of the property petitioners performed the services three times together and dawnielle assisted him on two or three of the trips the services may have been performed more frequently than at typical high-grade commercial or residential real properties petitioners however failed to provide any evidence of the value of the services they provided they did provide evidence that they paid maid and linen service_costs of dollar_figure a figure 2petitioner testified that his wife was with him on three of the trips petitioners' c p a represented to appeals_division in a letter dated date that she made two trips to their properties representing about percent of gross rentals in example of sec_1_469-1t temporary income_tax regs fed reg date the taxpayer is engaged in the activity of owning and operating a residential apartment hotel where rentals are for more than but less than days the taxpayer provides daily maid and linen service at no additional_charge because the value of the maid and linen service is less than percent of the amount charged to tenants they are not significant_personal_services the court concludes that petitioners' cleaning and repair services including maid and linen services are not significant_personal_services petitioner testified that they attended owners association meetings to protect their investment they also received and deposited funds from customers paid bills and prepared income and expense summaries for tax_return preparation petitioners argue that these activities should be considered as personal services under the b exception the b exception addresses cases where significant_personal_services are provided by or on behalf of the owner of the property in connection with making it available for customer use petitioners press their argument by broadly interpreting the in connection with language of the exception they fail however to place enough emphasis on the making the property available for use by customers language qualifying in connection with legislative_history of sec_469 suggests that sec_1372 as in effect prior to the subchapter_s_revision_act_of_1982 is relevant in determining whether significant services are performed in connection with furnishing property s rept pincite ndollar_figure the regulations provided that generally only services provided to the occupant primarily for his convenience are to be considered significant services 781_f2d_137 8th cir affg tcmemo_1984_551 52_tc_200 affd 424_f2d_751 5th cir petitioners' attendance at owners association meetings and their banking activities have more to do with the ownership of property than with making the properties available to customers the activities are not significant_personal_services petitioners have also alleged that they incurred higher than normal owners association charges dues and assessments for additional amenities such as beach chair rentals bars a game room and a parking lot nearly all the services listed are of a type commonly rendered by luxury apartment complexes especially on the florida coast see 692_f2d_97 10th cir the court finds from the entire record that petitioners' condominium activity is not described in sec_1 1t e ii temporary income_tax regs fed reg date petitioners' condominium activity during was a rental_activity a passive_activity and respondent's denial of the deduction of passive_activity_losses is sustained accordingly the court sustains respondent's determination that there is a deficiency in petitioners' income_tax for the year accuracy-related_penalty respondent determined that petitioners are liable for the sec_6662 accuracy-related_penalty taxpayers are liable for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement is an understatement for the taxable_year exceeding the greater of percent of the proper tax or dollar_figure sec_6662 no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 this determination is based on all the facts and circumstances sec_1_6664-4 income_tax regs sec_7491 imposes on respondent the burden of producing evidence to show that the sec_6662 penalty is appropriate but respondent need not produce evidence regarding reasonable_cause 116_tc_438 the court has sustained respondent's determination of the deficiency petitioners' understatement_of_tax exceeds the greater of percent of the proper tax or dollar_figure the court finds that respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec_6662 petitioners presented no evidence indicating reasonable_cause for the understated income accordingly the imposition of the accuracy-related_penalties is sustained the court has considered all of the other arguments made by the parties and to the extent that the arguments have not been specifically discussed above they have been found to be moot or without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
